In a proceeding pursuant to Family Court Act article 6 to modify a prior order of custody and visitation awarding the parties joint custody of the child, *467the mother appeals, by permission, as limited, by her brief, from so much of an order of the Family Court, Kings County (Toussaint, J.), dated September 20, 2006, as, without a hearing, ordered that the child is “to attend the Atwell School at Empire Blvd. for the fall semester” of 2006.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from has expired by its own terms. Accordingly, the appeal must be dismissed as academic (see Matter of Ellwanger v Ellwanger, 31 AD3d 447 [2006]; Matter of DePaola v Corrales, 303 AD2d 586, 587 [2003]; Matter of Trentacoste v Trentacoste, 211 AD2d 724, 726 [1995]). Spolzino, J.P, Skelos, Lifson and Balkin, JJ., concur.